       Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 1 of 10




Stephen D. Bell                                Nathan G. Wagner
Dorsey & Whitney LLP                           Datsopoulos, MacDonald & Lind, P.C.
Millennium Building                            201 West Main Street, Suite 201
125 Bank Street, Suite 600                     Missoula, MT 59802
Missoula, MT 59802-4407                        Phone:(406)728-0810
Phone: (406)721-6025                           Fax:(406)543-0134
Fax: (406)543-0863                             Email: nwagner@dmllaw.com
Email: bell.steve@dorsey.com                          jkessler@dmllaw.com

Attorneyfor PlaintiffBrendan Adams            Attorneyfor Defendant Howard Roberts


                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION


BRENDAN E. ADAMS,an individual,)               No.9:18-CV-00148-DLC
                               )
         Plaintiff,            )
    -vs-
                               )                  FINAL PRETRIAL ORDER
                               )
HOWARD C.ROBERTS,an individual)
                                          )
             Defendant.                   )
                                          )
                                          )


      Pursuant to Fed. R. Civ. P. 16 and L.R. 16.4, the parties submit this Final

Pretrial Order to govern the course of trial in this matter.

I.    Nature of Action.


      A.Plaintiff alleges a cause of action for civil battery, trespass and intentional

infliction ofemotional distress. Plaintiff alleges that these causes of action arise out
       Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 2 of 10




of an incident on July 12, 2017, at which time Defendant physically beat, struck.

hit and choked Plaintiff.


       B. Defendant/Counterclaimant alleges a claim for civil assault and unlawful

restraint.


11.    Jurisdiction and Venue.


       Jurisdiction for this case is based on diversity of citizenship. Plaintiff is a

citizen of Oregon; Defendant is a citizen of Montana. Plaintiff alleges in excess of

$75,000 in damages. The Court’s jurisdiction is based on 28 U.S.C. 1332(a)(2).

Venue is proper in this Court because the incident giving rise to the claims took

place in Lake County, Montana.

III.   Jury.

       Jury demand was made. Neither party contests trial of any issue by the jury.

IV.    Agreed Facts.

       The following facts are agreed upon and require no proof:

       (a)     Defendant and Counterclaimant, Howard C. Roberts, is domiciled in

and is a citizen of the State of Montana.


       (b)     A conflict between Brendan E. Adams and Howard C. Roberts

occurred on or about July 12, 2017 in Lake County, Montana.




                                            2
       Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 3 of 10




V.    Elements of Liability.

      A. Plaintiffs Causes of Action


             1. Battery; Intentional contact by one person with the person of

another which is harmful or offensive. M.P.I. 2d 9.01.


             2. Trespass: Intentional entering onto property without permission or

license.


             3. Intentional Infliction of Emotional Distress: Showing of serious or

severe emotional distress and that such distress was a reasonable/foreseeable


consequence of Defendant’s action. M.P.I. 2d 15.02.

      B. Defendant/Counterclaimanfs Causes of Action


      Roberts’ primafacie case in his action for assault requires Roberts to prove

that Adams made an intentional threat of harmful or offensive contact with Roberts


by force under circumstances which created a well-founded fear of such contact,

coupled with the apparent or present ability to carry out the threat. Saucier v.

McDonald’s Rests, ofMont., Inc., 2008 MT 63, T| 62, 342 Mont. 29, 179 P.3d 481.

Roberts must also show that Adams’ assault caused harm to Roberts.


      Roberts’ primafacie case in his action for unlawful restraint requires

Roberts to prove that Adams or his agents unlawfully and involuntarily restrained

Roberts against his will. Hughes v. Pullman, 2001 MT 216,^ 21, 306 Mont. 420,




                                          3
         Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 4 of 10




36 P.3d 339. Roberts must also show that Adams’ unlawful restraint caused harm


to Roberts.


VI.      Defense Elements.


         A. Defendant’s Defense Elements to Plaintiffs Causes of Action


         The defenses to be offered by Roberts against Adams claims consist of the

following elements:

         With regard to Adams’ claims for assault and intentional infliction of

emotional distress, Roberts is immune under Mont. Code Ann. § 27-1-722 because

Roberts use offorce against Adams was justified under Mont. Code Ann. § 45-3-

102. In addition, Adams claims should be barred or reduced because any harm

caused by Roberts was the result of negligence by Roberts, along with negligence

by Adams, and the jury must allocate the percentage of fault attributable to each

party.

         With regard to Adams’ claims for trespass, Roberts is not liable because he

was lawfully using an easement or right-of-way over Adams’ property when

Adams confronted and threatened Roberts.


         B. Plaintiffs Defense Elements to Counterclaimanf s Cause of Action


               1. Unlawful Restraint: As Plaintiffs defense to Counterclaimanfs


unlawful restraint cause of action. Plaintiff will show Counterclaimant had other

access for leaving the property and therefore was not compelled to stay at the




                                           4
       Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 5 of 10




location. Further, Defendant’s “license” to use the easement had been revoked and

therefore he was not properly a “guest” allowed to use the easement.

VII. Relief Sought.

       A. Plaintiff seeks general and special damages;

              1. Out of pocket costs for treatment;

              2. Mental and physical pain and suffering and emotional distress;

              3. Future medical costs;

              4. Punitive damages.

      B. Counterclaimant seeks special, general, and punitive damages for assault

and unlawful restraint, including the following:

      (a)     Mental and physical pain, suffering and emotional distress damages to

compensate Roberts.

      (b)     Punitive damages to punish and deter Adams.

VIII. Legal Issues.

      A. Motion in Limine - extent


      B. Roberts disputes the issue of causation of injuries, along with the amount

of medical expense damages, will be disputed by Roberts. The Court has previously

ruled that:


      Adams may not introduce any testimony or evidence from his care
      providers attributing the cause of his injuries to an altercation with
      Roberts. Adams also may not introduce testimony as to care, treatment




                                          5
      Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 6 of 10




      and prognosis where such testimony is admissible under Federal Rules
      of Evidence 702, 703, and 705.

Doc. 22 at 5.


      Adams apparently intends to circumvent this ruling by testifying on his own

behalf as to the nature and extent of his injuries, and the amount of medical expenses

he claims to have incurred from those injuries. Specifically, on March 5, 2020,

Adams’ counsel submitted an offer to settle in exchange for payment by Roberts of

$197,328.00. In this letter, Adams’ counsel stated Adams “will testify that he was

beaten by Mr. Roberts and suffered serious injuries.

      Adams is precluded from testifying as to any injuries he claims were caused

by Roberts for two reasons. First, as set forth in Roberts’ Brief in Support of Motion

in Limine (Doc. 19), Adams’ testimony alone is not sufficient to establish causation

of the injury where the nature of the injury is such that “laymen can neither plainly

see, nor infer from the injury, its cause or its potential for permanency.   Bleek v.


Supervalu, Inc., 95 F.Supp.2d 1118, 1121 (D. Mont.2000)(citing Cain v. Stevenson,

218 Mont. 101, 105, 706 P.2d 128, 131 (1985)). Rather, qualified medical

testimony from an expert witness is necessary to prove the cause or permanence of

such injuries.   Id. Thus, Adams cannot offer his own testimony to establish

causation or permanence of any injury he is claiming. Likewise, because Adams

cannot establish that any injury was caused by this incident, he also cannot offer




                                         6
       Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 7 of 10




evidence of the amount of any medical bills that have not been causally linked to

this incident.


      Second, Adams was served with discovery requests asking him to identity the

nature of any injuries he claimed in this matter, and he failed to offer any testimony.

as follows:


      INTERROGATORY NO. 10:               If you are claiming any ongoing
      physical or mental injury as a result of the facts upon which this action
      is based, please identify each such injury, describe the symptoms of
      such injury in detail, and identify each medical provider who has
      provided any treatment or medical care for each such injury.

      ANSWER: See list of healthcare providers, ADAMS_000052. Please
      review records from healthcare providers to identify the nature and
      extent of injury suffered by Plaintiff, ADAMS_000001-000003,
      ADAMS_000130. We are seeking additional records and will provide
      them as soon as they are available.

      Adams’ answer to Interrogatory No. 10 fails to identify any injury he is

claiming and fails to describe any symptoms he claims to be suffering. As a result,

he should be precluded from testifying as to any injury he claims to have suffered

as a result of his interaction with Roberts. Fed. R. Civ. P. 33(b).

      C. Adams disputes the legal contentions and arguments of Defendant. The

Court’s Order on the motion in limine was rightfully specific and stated “Adams

may not introduce any testimony or evidence from his care providers attributing

the cause of injuries to an altercation with Roberts.




                                          7
       Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 8 of 10




      It does not prevent the records from being introduced showing that Adams

received medical treatment for certain injuries. Most importantly it does not

prevent Adams from testifying about the nature and scope of his injuries received

at the hands of Howard Roberts. Denying a plaintiff the ability to testify about his

own experiences would be absurd.

       [A] plaintiff need not provide medical expert testimony where the nature of

an injury allows a layperson to see plainly or infer the cause of the injury.

McCormack V. Andres, 2008 MT 182,t 45, 343 Mont. 424, 433, 185 P.3d 973, 979

(citing Moralli v. Lake County, 255 Mont. 23, 29, 839 P.2d 1287, 1291 (1992)

(citing Cain v. Stevenson, 218 Mont. 101, 706 P.2d 128 (1985))).

       We determined in Moralli that a plaintiff suffering from injuries caused by

a slip and fall in a public facility could testify competently to her past and present

conditions.” McCormack v. Andres, 2008 MT 182,^ 45, 343 Mont. 424, 433, 185

P.3d 973, 979 (citing Moralli, 255 Mont, at 30, 839 P.2d at 1291).

       The one-page exhibit introduced by McCormack comprised a summary of

the medical expenses that she had incurred as of the date of trial. McCormack

testified that the summary reflected accurately her medical expenses stemming

from the accident. Like the plaintiffs injuries in Moralli, the back and brain

injuries that McCormack sustained comprised the type of injuries that a layperson

could infer had occurred as a result of a car accident. McCormack could testify




                                           8
      Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 9 of 10




competently to these injuries. McCormack also could testify competently to the

past expenses that she had incurred as a result of her injuries. We conclude that the

District Court did not abuse its discretion in admitting the one-page summary of

medical expenses.” McCormack v. Andres, 2008 MT 182,^ 46, 343 Mont. 424,

433, 185 P.3d973, 980.

      The answers to interrogatories and answers to deposition questions made it

abundantly clear to Defendant that Mr. Adams was injured and was making claims

for such injuries. Defendant had the full and fair opportunity to explore across the

spectrum of discovery tools to determine. Moreover, if he felt that interrogatory

answers which referenced extensive medical records were not sufficient he could

have requested more fulsome responses. Instead, he has waited until the eve of trial

feigning surprise and “injury” at not being adequately informed. However,

Defendant’s counsel specifically asked Mr. Adams about his injuries at his

deposition of July 18, 2019 at the following pages and lines:

P. 60, Ln. 26 - P. 70, Ln. 11

P. 141, Ln. 11 - P. 151, Ln. 25

IX.   Dismissals.


      Plaintiff is not dismissing any claims.

      Roberts is not dismissing any of his claims.

X.    Discovery Documents.




                                         9
     Case 9:18-cv-00148-DLC Document 64 Filed 04/22/21 Page 10 of 10




     A. Plaintiff


     B. Defendant


XL   Estimate of Trial Time.


     Two(2) days. Roberts estimates 3-4 days.

XII. Supersession.

     This Order supersedes the pleadings in this matter.

     DATED this 22nd day of AprM, 2021.



                              DANA L. CHRISTENSEN,
                              United States District Judge


     Approved as to form and content:

     /s/ Stephen D. Bell                               /s/ Nathan G. Wagner
     Stephen D. Bell                                   Nathan G. Wagner
     Attorney for Plaintiff                            Attorney for Defendant




                                        10
